GRIFFIN, Judge,
concurring specially.
I have to agree with appellant that it was error to give any legal effect to the failure of Barnett Bank to take a security interest in the personalty of the borrower as a defense to the bank’s action on the guaranty — especially where the guarantors were also the borrowers! However, given the way Barnett chose to plead and prosecute its claim against the individual defendants and given the individual defendants’ evidence as to value of the mortgaged property, this error does not matter.